              Case 3:19-cv-00115-JTK Document 19 Filed 06/19/20 Page 1 of 6



                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                     NORTHERN DIVISION

TERRENCE TYLER                                                                                  PLAINTIFF

V.                                  CASE NO. 3:19-CV-00115-JTK

ANDREW SAUL,
COMMISSIONER OF
SOCIAL SECURITY ADMINISTRATION1                                                             DEFENDANT

                                                    ORDER

I.      Introduction:

         Plaintiff, Terrence Tyler (“Tyler”), applied for disability benefits on December 15, 2016,

alleging a disability onset date of November 22, 2012.2 (Tr. at 15). The claim was denied initially

and upon reconsideration. Id. After conducting a hearing, the Administrative Law Judge (“ALJ”)

denied Tyler’s application. (Tr. at 26). The Appeals Council denied his request for review. (Tr. at

1). The ALJ=s decision now stands as the final decision of the Commissioner, and Tyler has

requested judicial review.

           For the reasons stated below, the Court3 affirms the decision of the Commissioner.

II.      The Commissioner=s Decision:

           The ALJ found that Tyler had not engaged in substantial gainful activity since the amended

alleged onset date of April 14, 2015. (Tr. at 18). The ALJ found, at Step Two of the sequential

five-step analysis, that Tyler had the following severe impairments: ischemic heart disease,

diabetes mellitus, peripheral neuropathy, asthma, and morbid obesity. Id.


1
 On June 6, 2019, the United States Senate confirmed Mr. Saul’s nomination to lead the Social Security
Administration. Pursuant to Fed. R. Civ. P. 25(d), Mr. Saul is automatically substituted as the Defendant.
2
    Tyler amended his onset date to April 14, 2015. (Tr. at 15).
3
     The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
             Case 3:19-cv-00115-JTK Document 19 Filed 06/19/20 Page 2 of 6



        At Step Three, the ALJ determined that Tyler=s impairments did not meet or equal a listed

impairment. (Tr. at 19). Before proceeding to Step Four, the ALJ determined that Tyler had the

residual functional capacity (ARFC@) to perform work at the sedentary exertional level, with

additional limitations. (Tr. at 20). He could only occasionally climb stairs, balance, stoop, kneel,

crouch, and crawl; he could never climb ladders; he should avoid hazards such as unprotected

heights and moving mechanical parts; he should avoid commercial driving, lower extremity

vibration, extreme heat and cold, humidity, and pulmonary irritants; and he should be allowed to

use a cane as necessary. Id.

        The ALJ found that Tyler was unable to perform any past relevant work. (Tr. at 25). Next,

the ALJ relied on the testimony of a Vocational Expert ("VE") to find that, considering Tyler's

age, education, work experience and RFC, jobs existed in significant numbers in the national

economy that he could perform. Id. Therefore, the ALJ found that Tyler was not disabled. (Tr. at

26).

III.   Discussion:

        A.    Standard of Review

        The Court=s role is to determine whether the Commissioner=s findings are supported by

substantial evidence. Prosch v. Apfel, 201 F.3d 1010, 1012 (8th Cir. 2000). ASubstantial evidence@

in this context means less than a preponderance but more than a scintilla. Slusser v. Astrue, 557

F.3d 923, 925 (8th Cir. 2009). In other words, it is Aenough that a reasonable mind would find it

adequate to support the ALJ=s decision.@ Id. (citation omitted). The Court must consider not only

evidence that supports the Commissioner=s decision, but also evidence that supports a contrary

outcome. The Court cannot reverse the decision, however, Amerely because substantial evidence


                                                 2
          Case 3:19-cv-00115-JTK Document 19 Filed 06/19/20 Page 3 of 6



exists for the opposite decision.@ Long v. Chater, 108 F.3d 185, 187 (8th Cir. 1997) (quoting

Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996)).

         B. Tyler=s Arguments on Appeal

        Tyler contends that substantial evidence does not support the ALJ=s decision to deny

benefits. He argues that the RFC did not fully incorporate his limitations, that the ALJ should have

given more weight to the treating physicians’ opinions, that the ALJ should have further developed

the record, and that the ALJ’s Step Five determination was unsupported. For the following reasons,

the Court finds that substantial evidence supports the ALJ=s decision.

       Tyler had COPD and chest pain which required a few ER visits. In spite of heart conditions,

in January 2016, Tyler said he was “doing okay.” (Tr. at 707). He admitted himself to the hospital

in November 2016 and requested an inpatient stay. (Tr. at 824-828). However, at that time, x-ray

of the chest was normal, EKG showed no ischemic changes, respiratory exam showed good air

exchange, and cardiac exam was normal. Id. A lack of clinical findings may support an ALJ’s

decision to deny benefits. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir. 2001). The doctor found

that his conditions were secondary to COPD and obesity. Id. He was released in good condition.

Id.

        At a hospital visit in May 2017, Tyler’s ejection fraction was 50-55% and cardiac exam

was normal.4 (Tr. at 942-946). His doctor, and other doctors, educated him on his high-risk factors

causing his problems. Id. He was urged to stop smoking and lose weight. Id. Doctors told him to

increase activity. In January 2018, his conservative treatment plan included continuing to



4
  Normal ejection fraction is 55-70%. https://my.clevelandclinic.org/health/articles/16950-ejection-
fraction

                                                    3
            Case 3:19-cv-00115-JTK Document 19 Filed 06/19/20 Page 4 of 6



“optimize management of coronary artery disease risk factors.” (Tr. at 1080). Tyler was still obese

at the time of the hearing, and he said he had only stopped smoking four months earlier (he still

smoked marijuana). (Tr. at 46-49). A claimant’s non-compliance with treatment is a legitimate

consideration in evaluating the validity of his alleged disability. See Holley v. Massanari, 253 F.3d

1088, 1092 (8th Cir. 2001).

         As far as asthma, in August 2017, he was doing well with his respiratory goals, and was

continued on medication. (Tr. at 1136). As far as foot pain from diabetic neuropathy, at multiple

visits Tyler had a normal gait with no need for an assistive device. (Tr. at 932, 952, 1023, 1079,

1095, 1155). His doctor recommended therapeutic shoes and continued medication management.

(Tr. at 921). The need for only conservative treatment contradicts allegations of disabling pain.

Smith v. Shalala, 987 F.2d 1371, 1374 (8th Cir. 1993). Medication was effective. Tyler admitted

in 2017 that he could prepare meals, help raise his son, do laundry, shop in stores, drive, and go

outside daily. (Tr. at 400-408). Such daily activities undermine his claims of disability. Shannon

v. Chater, 54 F.3d 484, 487 (8th Cir. 1995).

         This record shows conservative treatment with some longer gaps in treatment. Objective

testing showed mild to moderate findings. No surgery was required or recommended. (Tr. at 964).

Tyler could perform activities of daily living. He did not follow his doctors’ advice. Thus, given

the benign evidence, the ALJ was correct to discount the two treating doctors’ opinions that Tyler

could not perform even sedentary work. 5 (Tr. at 24, 962-968). Both opinions were short and

conclusory, with no reference to clinical or objective evidence. Id. Dr. Cullom admitted that his

opinion only covered the time-period from November 26, 2017 forward, which is toward the end


5
    The doctors’ opinions were from Dr. Michael A. Haughey, DPM, and Dr. Sumner Cullom, M.D.

                                                  4
          Case 3:19-cv-00115-JTK Document 19 Filed 06/19/20 Page 5 of 6



of the relevant time-period in this case. (Tr. at 968). Moreover, the ALJ weighed those opinions

against the state-agency doctors’ opinions that Tyler could perform light work. (Tr. at 24). The

ALJ credited Tyler’s complaints and symptoms and limited him further to sedentary work with

postural limitations. (Tr. at 20). The ALJ properly considered the medical opinions and based his

RFC on the evidence in the record as a whole.

       For the same reasons, the ALJ was not required to further develop the record by ordering

a consultative examination. Clinical exams revealed normal conditions. X-rays and EKG were

normal. Tyler did not require surgery. The treating physician’s opinions were conclusory and

inconsistent with the objective medical record, so there was no evident conflict in the medical

evidence. A conclusory checkbox form has little evidentiary value when it cites to no medical

evidence and provides little or no elaboration. Anderson v. Astrue, 696 F.3d 790, 794 (8th Cir.

2012). Moreover, Tyler’s attorney did not submit any additional evidence with his request for

review by the Appeal Council, nor suggest that the record was incomplete or ask for a consultative

evaluation. (Tr. at 36-53, 354-355). It is the claimant’s burden to present the strongest case

possible. Thomas v. Sullivan, 982 F.2d 255, 260 (8th Cir. 1991). The evidence as a whole supported

the ALJ’s decision and further development was unnecessary.

       Finally, Tyler argues that there was a conflict between he VE testimony and the DOT. He

claims that the ALJ did not explain what she meant by the RFC requirement that he use a cane

where necessary. The ALJ did, in fact, detail that he should use it “as necessary, not all the time,

when needed to ambulate to the workstation.” (Tr. at 51-52). This description does not conflict

with the jobs identified by the VE. Id. Further, while Tyler argues that using a cane is incompatible

with jobs that require reaching, the case Tyler’s attorney cites for this proposition does not directly


                                                  5
           Case 3:19-cv-00115-JTK Document 19 Filed 06/19/20 Page 6 of 6



say a cane, specifically, is incompatible. See Simpson v. Colvin, 3:15-CV-00257-JTR (E.D. Ark.

June 22, 2016). Moreover, no doctor prescribed a cane for ambulation, and Tyler was able to do a

variety of physical activities Furthermore, one of the jobs identified by the VE requires no

reaching, so the VE’s testimony was sufficient. (Tr. at 26). For this reason, this argument lacks

merit.

IV. Conclusion:

         There is substantial evidence to support the Commissioner=s decision to deny benefits.

The assigned RFC properly incorporated all of Tyler’s credible limitations, the ALJ properly

weighed the medical opinions, and there was no error at Step Five. The finding that Tyler was not

disabled within the meaning of the Social Security Act, therefore, must be, and hereby is affirmed.

The case is DISMISSED, with prejudice.

         IT IS SO ORDERED this 19th day of June, 2020.




                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE




                                                6
